                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



 UNITED STATES OF AMERICA,

                      Plaintiff,                          Case No. 19‐CV‐1044 (NEB/HB)

        v.                                                DEFAULT JUDGMENT AND
                                                          FINAL ORDER OF
 $20,462.35 SEIZED FROM BANK OF                           FORFEITURE
 AMERICA ACCOUNTS 334054032990,
 374002950457, 004467261543, and
 ********0563,

                      Defendant.




       This matter is before the Court on the Motion of the United States for an order: (1)

granting default judgment against Annah Adepoju, Anaga Nmagu, Grace Solomon,

Trans‐Fast Remittance, LLC, Dominion and Shalom, LLC, and all unknown persons and

entities who have failed to file claim to the Defendant Funds and answer to the Complaint

For Forfeiture In Rem and (2) for a Final Order of Forfeiture as to the Defendant Funds.

[ECF No. 9.] Based on all the files and records in this action, and on the Court’s findings

as detailed herein, the Court grants the Motion.

       1.     The United States filed a Verified Complaint for Forfeiture In Rem on April

17, 2019, alleging that the Defendant Funds are subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(C);
      2.     The Clerk of Court issued Warrant of Arrest and Notice In Rem on April 19,

2019, directing the U.S. Secret Service to arrest the Defendant Funds and to serve all

persons thought to have a potential interest in the Defendant Funds with a copy of the

Complaint for Forfeiture In Rem and the Warrant of Arrest and Notice In Rem;

      3.     The United States sent a Notice of Judicial Forfeiture Proceedings, the

Verified Complaint for Forfeiture In Rem, and the Warrant of Arrest and Notice In Rem

by certified and U.S. mail to Annah Adepoju, Anaga Nmagu, Grace Solomon, Trans‐Fast

Remittance, LLC, Dominion and Shalom, LLC [ECF No. 11 (Declaration of Sarah E.

Hudleston) ¶ 3];

      4.     On May 29, 2019, Annah Adepoju filed a claim for the Defendant Funds;

      5.     Pursuant to Rule G(4)(a)(iv)(C), the U.S. Attorney’s Office posted a notice

of forfeiture on an official government internet site (www.forfeiture.gov) for at least 30

consecutive days, beginning on April 25, 2019;

      6.     No other claim or answer has been filed, and the time for filing a claim and

answer has expired under Rule G(5), Supplemental Rules For Admiralty Or Maritime

Claims and Asset Forfeiture Actions;

      7.     On July 3, 2019, Annah Adepoju, through her attorney, withdrew her claim

contesting the forfeiture of the Defendant Funds;

      NOW, THEREFORE, IT IS HEREBY ORDERED that:




                                            2
      8.     The motion of the United States for a default judgment and final order of

forfeiture [ECF No. 9] is GRANTED;

      9.     A default judgment is entered against Annah Adepoju, Anaga Nmagu,

Grace Solomon, Trans‐Fast Remittance, LLC, Dominion and Shalom, LLC, and all

unknown persons and entities having an interest in the Defendant Funds for failure to

file a claim to the Defendant Funds and an answer to the Verified Complaint for

Forfeiture In Rem as required by 18 U.S.C. § 983(a)(4)(A) and (B), and Rule G(5) of the

Supplemental Rules For Admiralty Or Maritime Claims And Asset Forfeiture Actions;

and

      10.    $20,462.35 Seized From Bank of America Accounts 334054032990,

374002950457, 004467261543, and ********0563, is forfeited to the United States pursuant

to 18 U.S.C. § 981(a)(1)(C) for disposition in accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 30, 2019                            BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            3
